Citation Nr: 1414782	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-08 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for lupus.  

2.  Entitlement to an increased rating for low back strain, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for residuals of cesarean section, to include urinary problems and adhesions, currently rated 10 percent disabling.

4.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to April 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in July 2010, a statement of the case was issued in January 2011, and a substantive appeal was received in March 2011.

The issues of entitlement to service connection for lupus, on the merits, and entitlement to increased ratings for residuals of cesarean section and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.



FINDINGS OF FACT

1.  At the May 2012 Board hearing, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an increased rating for low back strain.

2.  In a June 2001 RO decision, service connection was denied for lupus; a notice of disagreement was not filed, and new and material evidence was not received within one year of issuance of the rating decision.

3.  Additional evidence received since the RO's June 2001 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of service connection for lupus and raises a reasonable possibility of substantiating the claim of service connection for lupus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for low back strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The June 2001 rating decision denying service connection for lupus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  New and material evidence has been received since the RO's June 2001 decision which denied entitlement to service connection for lupus, and the claim of service connection for lupus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal of the issue of entitlement to an increased rating for low back strain and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an increased rating for low back strain and this issue is dismissed.

New and material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In August 1999, the Veteran filed a claim of service connection for lupus.

Of record were service treatment records and VA outpatient treatment records, but no diagnosis was indicated.  

In a January 2000 rating decision, the RO denied the Veteran's claim of service connection for lupus on the basis that a chronic disability was not shown.  The Veteran was notified of this decision in February 2000.

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the Veteran's claim was readjudicated in a June 2001 rating decision wherein it was denied again on the basis of no showing of a chronic disability.

The Veteran did not file a notice of disagreement and no new and material evidence was received.  Accordingly, the June 2001 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In October 2009, the Veteran filed a claim of service connection for lupus.  

A June 2009 VA outpatient treatment record reflects an assessment of systemic lupus with positive antinuclear antibody (ANA).  

The diagnosis of systemic lupus is evidence of a disability that was not previously of record and is an element necessary to substantiate the claim.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for lupus is reopened.  38 U.S.C.A. § 5108.  The merits of this claim is addressed in the Remand below.


ORDER

Entitlement to an increased rating for low back strain is dismissed.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for lupus is allowed.


REMAND

Lupus

At the Board hearing, the Veteran testified that in 1979 or in the early 1980's she sought treatment at the Manchester, New Hampshire, VA Medical Center (VAMC) and was told that she has lupus.  T at. 11.  The evidence of record contains a May 1979 VA examination report and VA treatment records from the 1980's; however, it is not clear whether the entirety of her treatment records have been associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran asserts that she has lupus due to undergoing a blood transfusion during active service, after she suffered an "inevitable abortion."  T. at 14; see August 1976 Clinical Record Cover Sheet, Service Department Records envelope.  

The Veteran should be afforded a VA examination to assess the nature and etiology of her claimed lupus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  


Residuals of cesearean section and hemorrhoids

At the Board hearing, the Veteran testified that she experiences urinary tract infections, a feeling of adhesion pulls, and bowel leakage due to her cesearean section.  T. at 4.  She reported that she has testing coming up - a colonoscopy - and that she has a routine check-up in 3 months.  T. at 4, 9.  Such records may be relevant to her residuals of cesearean section and hemorrhoids claims and should be associated with the claims folder.  

The Veteran should be afforded a VA examination to clarify the residuals associated with her cesearean section.  For example, the Veteran reports bowel leakage associated with her residuals of cesearean section, but a September 2009 VA examination report reflects that the Veteran had previously undergone bowel surgery.  

The Veteran should also be afforded a VA examination to assess the severity of her hemorrhoids.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA treatment records from the Manchester VAMC for the period from April 11, 1979.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

Associate with the claims folder or Virtual VA updated treatment records from the Las Vegas VAMC for the period from October 21, 2011.  

2.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the nature and etiology of her claimed lupus.  Appropriate testing should be conducted.  After review of the claims folder, the examiner should respond to the following:

a)  Please state whether the Veteran has lupus.  Consideration should be given to the June 2009 diagnosis of record.

b)  Is lupus at least as likely as not (a 50% or higher degree of probability) due to active service or any incident therein, to include an in-service blood transfusion in August 1976 conducted as a result of an inevitable abortion?

A complete rationale must be provided for all opinions.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA examination to address the severity of her residuals of cesearean section.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  Any necessary special studies should be performed and all pertinent clinical findings should be reported. 

The examiner should determine all residuals associated with the Veteran's cesearean section, to include, but not limited to, urinary residuals, bowel residuals, and abdominal adhesions.

With regard to any adhesions of periotoneum, the examiner should state whether there is any disturbance of motility, actual partial obstruction, reflex disturbances, or presence of pain.

The examiner should comment on whether adhesions of peritoneum are:  

(a)  Mild;

(b)  Moderate; pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension;

(c)  Moderately severe; partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain;

(d)  Severe; definite partial obstruction shown by X-ray with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.

A complete rationale should be given for all opinions and conclusions expressed. 

4.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA examination to address the severity of her hemorrhoids.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  Any necessary special studies should be performed and all pertinent clinical findings should be reported. 

The examiner should assess whether any detected hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and whether the Veteran has persistent bleeding with secondary anemia, or fissures.  

A complete rationale should be given for all opinions and conclusions expressed. 

5.  After completion of the above, the RO/AMC should review the expanded record and readjudicate the service connection and increased rating claims.  If any of the issues are not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


